Citation Nr: 1719569	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  12-30 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine.

2.  Entitlement to an evaluation in excess of 30 percent for anxiety disorder.

3.  Entitlement to service connection for a left shoulder disability, to include as secondary to service-connected disability of the right shoulder.

4.  Propriety of the reduction of right knee degenerative arthritis, status-post torn posterior cruciate ligament and patellofemoral pain syndrome, from 30 percent disabling to 10 percent disabling, effective July 1, 2014, to include entitlement to a higher disability evaluation.

5.  Entitlement to an initial compensable evaluation for radiculitis of the right lower extremity.

6.  Entitlement to an initial compensable evaluation for radiculitis of the left lower extremity.

7.  Entitlement to a temporary total evaluation based on the need for convalescence for disability of the left shoulder.

8.  Entitlement to a disability evaluation in excess of 10 percent for a right shoulder disability.

9.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from August 1978 to March 1988, February 2004 to December 2004 and August 2007 to July 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal of April 2010, April 2013 and April 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.
The Veteran was afforded a Travel Board hearing in September 2016.  A transcript of the testimony offered at the hearing has been associated with the record.  

The issues of entitlement to an evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine, entitlement to service connection for a left shoulder disability, to include as secondary to service-connected disability of the right shoulder, entitlement to a disability evaluation in excess of 30 percent for right knee degenerative arthritis, status-post torn posterior cruciate ligament and patellofemoral pain syndrome, entitlement to an initial compensable evaluation for radiculitis of the right lower extremity, entitlement to an initial compensable evaluation for radiculitis of the left lower extremity, entitlement to a temporary total evaluation based on the need for convalescence for disability of the left shoulder, entitlement to a disability evaluation in excess of 10 percent for right shoulder disability, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At his September 2016 hearing and on record, as well as prior to the promulgation of a decision in the present appeal, the Veteran withdrew his Substantive Appeal with respect to the issue of entitlement to an evaluation in excess of 30 percent for anxiety disorder.

2.  The April 2014 rating decision in which the RO reduced the rating for service-connected right knee degenerative arthritis, status-post torn posterior cruciate ligament and patellofemoral pain syndrome from 30 to 10 percent, and the January 2016 Statement of the Case (SOC), reflect that the RO failed to consider, and provide notice of, the provisions of 38 C.F.R. § 3.344, the primary regulation governing rating reductions.


CONCLUSIONS OF LAW

1.  With respect to the issue of entitlement to an evaluation in excess of 30 percent for anxiety disorder, the criteria for withdrawal of the Veteran's Substantive Appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  As the RO's reduction of the rating for service-connected arthritis, status-post torn posterior cruciate ligament and patellofemoral pain syndrome from 30 to 10 percent, effective July 1, 2014, was not in accordance with law, the criteria for restoration of the 30 percent rating are met.  38 U.S.C.A. § 1155 (West 2014);  38 C.F.R. § 3.344 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  As reflected in the September 2016 hearing transcript, the appellant withdrew his appeal with respect to the claim of entitlement to an evaluation in excess of 30 percent for anxiety disorder; hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to thereto and the appeal thereof is therefore dismissed.

Reduction

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).

Given the favorable disposition of the claim for restoration of a 30 percent rating for right knee degenerative arthritis, status-post torn posterior cruciate ligament and patellofemoral pain syndrome from  July 1, 2014, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the Veteran's claim have been accomplished.

Congress has provided that a veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155. When an RO reduces a rating without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999).

The U.S. Court of Appeals for Veterans Claims (Court), in Brown v. Brown, 5 Vet. App. 413 (1993), interpreted the provisions of 38 C.F.R. §§ 3.344 and 4.13 to require that in any rating reduction case, it must be ascertained, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Moreover, not only must it be determined that an improvement in a disability has actually occurred, but also an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See 38 C.F.R. §§ 4.2 and 4.10; Brown, supra.

With regard to rating reduction matters in particular, VA regulations provide that where the reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, rating action will be taken.  A veteran will be notified of the proposed reduction and that he has 60 days to present evidence showing why the reduction should not be implemented and to request a hearing.  The reduction will be made effective the last day of the month during which the 60-day period expires.  38 U.S.C.A. § 5112(b)(6) (West 2014); 38 C.F.R. § 3.105(e) (2016).

For reductions in rating to be properly accomplished, specific requirements must be met.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  In this case, the Veteran's right knee degenerative arthritis, status-post torn posterior cruciate ligament and patellofemoral pain syndrome was evaluated as 30 percent disabling since July 6, 2008.  A January 2014 rating decision proposed the reduction from 30 to 10 percent, and in the April 2014 rating decision, the RO decreased the evaluation as proposed, effective July 1, 2014.  A January 2014 notice letter advised him of his right to a hearing and that the reduction would be made effective in 60 days.  The reduction was properly made effective July 1, 2014.

As regards disability ratings in effect for a period of 5 years or more, such as in this case, the provisions of 38 C.F.R. § 3.344(a) and (b) are for application.  See 38 C.F.R. § 3.344(c).  Where a veteran's schedular rating has been both stable and continuous for 5 years or more, the rating may be reduced only if the examination on which the reduction is based is at least as full and complete as that used to establish the higher evaluation.  38 C.F.R. § 3.344(a).  Ratings for disease subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Id.  Moreover, though material improvement in the mental or physical condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  Id.

In considering the propriety of a reduction, the Board must focus on the evidence of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition has demonstrated actual improvement.  Cf. Dofflemyer, 2 Vet. App. at 281-82.  Care must be taken, however, to ensure that a change in an examiner's evaluation reflects an actual change in the veteran's condition, and not merely a difference in the thoroughness of the examination or in descriptive terms, when viewed in relation to the prior disability history.  In addition, it must be determined that an improvement in a disability has actually occurred, and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See 38 C.F.R. §§ 4.1, 4.2, 4.13; see also Brown, 5 Vet. App. at 420-22; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Significantly, in a rating reduction case, VA has the burden of establishing that the disability has improved.  This is in stark contrast to a case involving a claim for an increased (i.e., higher) rating, in which it is the Veteran's responsibility to show the disability has worsened.  A rating reduction case focuses on the propriety of the reduction and is not the same as an increased rating issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).

As indicated above, the 30 percent rating for the Veteran's right knee degenerative arthritis, status-post torn posterior cruciate ligament and patellofemoral pain syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5260 had been in effect for more than 5 years; hence, the provisions of 38 C.F.R. § 3.344(a) and (b) are for application.  However, the April 2014 rating decision that reduced the rating, and the January 2016 SOC reflect that the RO failed to consider, and provide notice of, the provisions of 38 C.F.R. § 3.344, the primary regulation governing rating reductions.

In this case, the RO did not address whether the VA examination used as a basis for the reduction was as full and complete as the examination on which the 30 percent rating was established, or whether the evidence demonstrated material improvement that would be maintained under the ordinary conditions of life.  See 38 C.F.R. § 3.344(a); Kitchens v. Brown, 7 Vet. App. 320 (1995).  In addition, neither the April 2014 rating decision, nor the January 2016 SOC includes discussion of, or citation to, 38 C.F.R. § 3.344.

The Board emphasizes that failure to consider and apply the provisions of 38 C.F.R. § 3.344, if applicable, renders a rating decision void ab initio.  Such an omission is error and not in accordance with the law. See Greyzck, 12 Vet. App. at 292.  See also Hayes v. Brown, 9 Vet. App. 67, 73 (1996); Dofflemyer, 2 Vet. App. 277.  Accordingly, the 30 percent rating assigned for right knee degenerative arthritis, status-post torn posterior cruciate ligament and patellofemoral pain syndrome is restored effective July 1, 2014.


ORDER

The appeal is dismissed with respect to the claim of entitlement to an evaluation in excess of 30 percent for anxiety disorder.

Restoration of a 30 percent rating for right knee degenerative arthritis, status-post torn posterior cruciate ligament and patellofemoral pain syndrome is granted.


REMAND

The Veteran seeks higher evaluations for disability of the lumbar spine, as well as the associated radiculopathies of the lower extremities.  He also seeks a higher evaluation for service-connected disability of the right shoulder, as well as service connection for disability of the left shoulder as secondary to the right shoulder.  

In March 2013, the Veteran was last provided a VA examination to address the severity of his right shoulder disability.  Examination at that time showed flexion of the right shoulder to 140 degrees, and abduction to 140 degrees, with consideration of pain.  

In February 2014, the Veteran was last afforded a VA examination to address the severity of his low back disability, and associated neuropathy.  Inter alia, objective examination showed flexion to 60 degrees and that the Veteran had asymptomatic neuropathy, which had been treated with radiofrequency lesioning (RFL).  

At his Board hearing, the Veteran's representative noted that the Veteran had not been afforded a VA examination in quite some time.  The Veteran testified that his radiculopathy had worsened, and was consistent, and that he had increased low back pain that had resulted in time lost from work.  He described his shoulders as "weak," and described an inability to lift the arm higher than a certain point.  

Ordinarily, the Board is not required to remand an appealed disability benefit claim solely because of the passage of time since an otherwise adequate examination report was prepared.  VAOPGCPREC 11-95 (April 7, 1995).  However, given the Veteran's testimony, the Board concludes that further VA examinations are necessary to evaluate the Veteran's low back disability, radiculopathy of the lower extremities, and the service-connected right shoulder disability.  When it is indicated that the severity of a service-connected disability has increased since the most recent rating examination, an additional examination is appropriate.  See Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  As the Veteran's assertions indicate possible worsening, he should be afforded new VA examinations.

The Veteran seeks service connection for a left shoulder disability as secondary to the service-connected right shoulder disability.  He asserts that a left shoulder disability was caused or aggravated from overuse of the left shoulder, necessitated by right shoulder surgery in April 2012.  The Veteran's representative asserted that the Veteran had "no problems" with the left shoulder, until the service-connected right shoulder was treated. 

By way of background, the Board notes a November 2012 clinical history from Dr. B.  The history notes a history of pain in the left shoulder since 2004, with a report of left shoulder pain at that time.  A MRI showed a supraspinatus tear, as well as mild acromioclavicular (AC) joint degenerative joint disease (DJD) of the left shoulder.  

In support of his claim, the Veteran submitted an April 2014 opinion from Dr. B.  The opinion notes an assessment of a left shoulder disability.  Dr. B. stated "[b]ased upon the [Veteran's] history, exam and injury findings, there is a greater than 50 percent probability that the [Veteran's] left shoulder symptoms occurred as a result of his increased dependency on [the] left upper extremity due to his initial issue with the right upper extremity."  The opinion does not address aggravation, or the clinical history of left shoulder pain since 2004.

VA also obtained an examination and opinion in March 2013 to address the left etiology of the shoulder disability.  Examination at that time resulted in assessment of left shoulder supraspinatus tear, diagnosed in November 2012.  The examiner concluded it less likely than not, however, that the left shoulder disability was caused or aggravated by the right shoulder disability.  He reasoned that there was no evidence of "severe" altered use of the left shoulder, and that "medical evidence does not support the claim." 

Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  Moreover, an examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Secretary has an affirmative duty to gather the evidence necessary to render an informed decision on a claim.  Douglas v. Shinseki, 23 Vet. App. 19 (2009).

Here, the March 2013 examiner offered little rationale, and did not address the apparent clinical history of shoulder pain prior to the surgical treatment of the right shoulder in 2012.  The examiner also did not address the assessment of DJD, in addition to the supraspinatus tear.  Given the shortcomings of the examination and opinion, the Board concludes that further examination is necessary.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).  




Herein above, the Board has restored the 30 percent disability evaluation for right knee degenerative arthritis, status-post torn posterior cruciate ligament and patellofemoral pain syndrome.  The issue of entitlement to a disability evaluation in excess of 30 percent remains on appeal.  

In a recent case, the United States Court of Appeals for Veterans Claims (Court) held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016). 38 C.F.R. § 4.59 (2016) states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint." As such, pursuant to Correia, an adequate VA joints examination must, wherever possible, include range of motion testing on active and passive motion and in weight-bearing and nonweight-bearing conditions.

Recently, in March 2017, the Veteran was provided a VA examination, which the AOJ considered in an April 2017 rating, as opposed to a Supplemental Statement of the Case (SSOC).  Nevertheless, the Board's review of the examination report reflects that it provided only active range of motion findings and did not address range of motion findings on passive motion, or in weight-bearing and nonweight-bearing.  Applying Correia to this VA examination report, remand is required for a new VA examination that provides adequate information regarding the current severity of the Veteran's right knee disability, as outlined further in the remand directives below.

The claims of entitlement to a temporary total evaluation based on the need for convalescence for disability of the left shoulder and entitlement to a TDIU are inextricably intertwined with the claims remanded,  and must be deferred pending development and readjudication of those claims.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination, to include a complete physical examination, in order to determine the current severity of his service-connected degenerative disc disease of the lumbar spine, radiculitis of the left lower extremity, and radiculitis of the right lower extremity.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The complete claims folder must be provided to the examiner for review in conjunction with the examination.

Tests of joint motion should include range of motion testing in active motion, passive motion, weight-bearing and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner should clearly explain why that is so.  The examiner should note at which point in the Veteran's range of motion that pain starts.  The examination report should indicate the presence or absence of unfavorable or favorable ankylosis.

Any neurological abnormalities associated with the service-connected low back disability, particularly of the lower extremities, should be discussed.  The examiner should address any bowel and bladder incontinence associated with the lumbar spine disability.  Attention is directed to the Veteran's reports of symptomatology, including pain and numbness in the lower extremities.

The extent of any weakened movement, excess fatigability and pain on use, should be described.  To the extent possible, the functional impairment due to weakened movement, excess fatigability, and pain on use should be assessed in terms of additional degrees of limitation of motion.  Range of motion studies should be conducted.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare-ups.  If this is not feasible, the physician should so state and explain why.

The examiner should also provide information concerning the occupational and functional impairment that results from the lumbar spine disability and the associated neurological disabilities of the lower extremities.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

2.  Schedule the Veteran for an appropriate VA examination, to include a complete physical examination, in order to determine the current severity of his service-connected right shoulder disability.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The complete claims folder must be provided to the examiner for review in conjunction with the examination.

Tests of joint motion should include range of motion testing in active motion, passive motion, weight-bearing and nonweight-bearing, including the opposing joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner should clearly explain why that is so.  The examiner should note at which point in the Veteran's range of motion that pain starts. 

The extent of any weakened movement, excess fatigability and pain on use, should be described.  To the extent possible, the functional impairment due to weakened movement, excess fatigability, and pain on use should be assessed in terms of additional degrees of limitation of motion.  Range of motion studies should be conducted.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare-ups.  If this is not feasible, the physician should so state and explain why.

The examiner should also provide information concerning the occupational and functional impairment that results from the right shoulder disability.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

3.  Schedule the Veteran for an appropriate VA examination, to include a complete physical examination, in order to determine the current severity of his service-connected right knee degenerative arthritis, status-post torn posterior cruciate ligament and patellofemoral pain syndrome and service-connected instability of the right knee.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The complete claims folder must be provided to the examiner for review in conjunction with the examination.

Tests of joint motion should include range of motion testing in active motion, passive motion, weight-bearing and nonweight-bearing, including the opposing joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner should clearly explain why that is so.  The examiner should note at which point in the Veteran's range of motion that pain starts. 

The extent of any weakened movement, excess fatigability and pain on use, should be described.  To the extent possible, the functional impairment due to weakened movement, excess fatigability, and pain on use should be assessed in terms of additional degrees of limitation of motion.  Range of motion studies should be conducted.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare-ups.  If this is not feasible, the physician should so state and explain why.

The examiner should also provide information concerning the occupational and functional impairment that results from the right knee disability.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

4.  Schedule the Veteran for a VA examination by an appropriate medical professional for the purpose of ascertaining the current nature and likely etiology of the claimed left shoulder disability.  The claims folder should be made available to the medical professional.  The examiner must review the record, giving particular attention to the service treatment records, lay assertions, and the pertinent medical evidence.  A notation to the effect that this record review took place shall be included in the report of the examiner.

The examiner is initially asked to address whether it is at least as likely as not (a 50 percent probability or more) that the Veteran incurred a left shoulder disability, to include a supraspinatus tear and DJD, in service, or that a left shoulder disability is otherwise attributable thereto.  Attention is directed to the indication of left shoulder pain since 2004.

For any left shoulder disability that the examiner concludes it is less likely than not incurred in, or attributable to, service, the examiner should address whether it is at least as likely as not (a 50 percent probability or more) that any diagnosed left shoulder disability, to include a supraspinatus tear and DJD, is caused by service-connected disability of the right shoulder, or is related to service.  

If the examiner finds that any diagnosed left shoulder disability is not caused by the service-connected right shoulder disability, or related to service, the examiner should specifically answer the question whether any left shoulder disability is at least as likely as not aggravated (i.e., worsened) beyond the natural progress by service-connected right shoulder disability.

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's left shoulder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected right shoulder disability.  

The examiner's attention is directed to the Veteran's assertions that a left shoulder disability resulted from overuse of the left shoulder, due to surgical treatment and impairment of the right shoulder, which is subject to service connection.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion..

5.  After the development requested above has been completed to the extent possible, review the record and readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


